            Case 20-30968 Document 485 Filed in TXSB on 01/12/21 Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

           In re:                                         §
                                                          §             Case No. 20-30968
           WATSON VALVE SERVICES,                         §
           INC.,                                          §
                 Debtor.                                  §             (Chapter 11)

       NOTICE OF FILING FIRST AND FINAL FEE APPLICATION OF ROBERT E
      OGLE, CHAPTER 11 TRUSTEE FOR ALLOWANCE OF COMPENSATION AND
              REIMBURSEMENT OF EXPENSES FOR THE PERIOD OF
                     JUNE 4, 2020 THRU DECEMBER 31, 2020

           PLEASE TAKE NOTICE that Robert E. Ogle, Chapter 11 Trustee (the “Trustee” or

“Applicant”) for Watson Valve Services, Inc. (the “Debtor”), filed his First and Final Fee

Application for allowance of compensation and reimbursement for expenses for the period June

4, 2020 through December 31, 2020 (“Application”).1

           THIS APPLICATION SEEKS AN ORDER THAT MAY ADVERSELY
           AFFECT YOU. IF YOU OPPOSE THE APPLICATION, YOU SHOULD
           IMMEDIATELY CONTACT THE MOVING PARTY TO RESOLVE THE
           DISPUTE. IF YOU AND THE MOVING PARTY CANNOT AGREE, YOU
           MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
           PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21
           DAYS OF THE DATE THIS WAS SERVED ON YOU. YOUR RESPONSE
           MUST STATE WHY THE APPLICATION SHOULD NOT BE GRANTED.
           IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE
           GRANTED WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE
           THE APPLICATION AND HAVE NOT REACHED AN AGREEMENT,
           YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE
           OTHERWISE, THE COURT MAY CONSIDER EVIDENCE AT THE
           HEARING AND MAY DECIDE THE APPLICATION AT THE HEARING.

           REPRESENTED               PARTIES          SHOULD          ACT       THROUGH             THEIR
           ATTORNEY

           1.       The Trustee seeks a total final award of $260,803.86 in fees and expenses for

services rendered from the Petition Date through December 31, 2020. Accordingly, upon full


1
    Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
       Case 20-30968 Document 485 Filed in TXSB on 01/12/21 Page 2 of 3




and final approval of this Application, the remaining amount due to the Trustee will be

$260,803.86.

       2.      Accordingly, the Trustee requests that the Court: (i) authorize and direct the

Watson Valve Liquidating Trustee to pay all remaining fees and expenses incurred during the

Application Period.

       3.      Copies of the above referenced Application may be (i) requested from counsel to

the Debtors using the contact information below; (ii) inspected in the office of the Clerk of the

Bankruptcy Court during normal business hours; and (iii) downloaded from the Court’s website

at http://www.txs.uscourts.gov/bankruptcy. Please note that prior registration with the PACER

Service Center and payment of a fee may be required to access such documents.

       Respectfully submitted this 12th day of January 2021.

                                            OKIN ADAMS LLP

                                            By: /s/ Matthew S. Okin
                                                Matthew S. Okin
                                                Texas Bar No. 00784695
                                                Email: mokin@okinadams.com
                                               James W. Bartlett, Jr.
                                                Texas Bar No. 00795238
                                                Email: jbartlett@okinadams.com
                                                Edward A. Clarkson, III
                                                Texas Bar No. 24059118
                                                Email: eclarkson@okinadams.com
                                                1113 Vine St. Suite 240
                                                Houston, TX 77002
                                                Tel: (713) 228-4100
                                                Fax: (888) 865-2118

                                            Counsel to Robert E. Ogle, Chapter 11 Trustee for
                                            Watson Valve Services, Inc.




                                               2
       Case 20-30968 Document 485 Filed in TXSB on 01/12/21 Page 3 of 3



                               CERTIFICATE OF SERVICE

        I certify that on January 12, 2021, a true and correct copy of the foregoing Application
was served by the Electronic Case Filing System for the United States Bankruptcy Court for the
Southern District of Texas on those parties registered to receive electronic notices and on
January 13, 2021 by First Class Mail, postage prepaid, to the parties on the attached mailing
matrix.

                                                         /s/ Matthew S. Okin
                                                         Matthew S. Okin




                                               3
